DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-13 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0094414) in view of Hahn et al (JP 2013527859, equivalent with JP5882985).
In setting forth this rejection a machine translation of JP5882985 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Claims 1-2: Lee teaches a composition comprising a polyarylene ether resin, an aromatic vinyl polymer, an impact modifier and a flame retardant (abstract). The impact modifier is acrylonitrile-butadiene-styrene graft copolymer [0069]. The flame retardant can be a phosphorus flame retardant such as phosphinate (i.e. hypophosphite), phosphate etc [0036].
Lee does not teach a sulfur compound like claimed.
However, Hahn discloses a mixture of sulfur compound and phosphorus compound can improve flame retardant performance and efficiency. The mass ratio of the sulfur compound to the phosphorus compound is 1:10 to 10:1 [0010, 0012]. The sulfur compound can be 
    PNG
    media_image1.png
    73
    250
    media_image1.png
    Greyscale
, the phosphorus compound can be 
    PNG
    media_image2.png
    112
    168
    media_image2.png
    Greyscale
, which reads on both organophosphorus based compound and hypophosphite compound. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a mixture of the phosphorus compound and sulfur compound to improve the flame retardant performance and efficiency. It is noted that instant claim does not distinguish organophosphorus based compound and hypophosphite compound. The total amount of the phosphorus compound can be distributed to meet the content limitation of components b) and c) as claimed. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 1-3: Alternatively, Lee teaches a composition comprising a polyarylene ether resin, an aromatic vinyl polymer, an impact modifier and a flame retardant (abstract). The impact modifier is acrylonitrile-butadiene-styrene graft copolymer [0069]. The flame retardant can be a phosphorus flame retardant such as triphenyl phosphate etc [0036, 0039-0040]. The amount of the flame retardant is 5-30 parts based on 100 parts by weight of the base resin.
Lee does not teach a hypophosphite compound and a sulfur compound like claimed.
However, Hahn discloses a mixture of sulfur compound and phosphorus compound can improve flame retardant performance and efficiency. The mass ratio of the sulfur compound to the phosphorus compound is 1:10 to 10:1, the total amount of mixture is 0.1-15 parts based on 100 parts by mass of the polymer [0010, 0012]. The sulfur compound can be 
    PNG
    media_image1.png
    73
    250
    media_image1.png
    Greyscale
, the phosphorus compound can be 
    PNG
    media_image2.png
    112
    168
    media_image2.png
    Greyscale
, which reads on both organophosphorus based compound and hypophosphite compound. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the mixture of the phosphorus compound and sulfur compound to improve the flame retardant performance and efficiency because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 4, 6: Hahn teaches the phosphorus compound has formula of 
    PNG
    media_image3.png
    147
    309
    media_image3.png
    Greyscale
, R15 can be hydrogen [0067]. The sulfur compound can be 
    PNG
    media_image4.png
    76
    267
    media_image4.png
    Greyscale
.
Claim 7-12: Lee discloses the composition comprising 53 parts by weight of polyphenylene ether, 47 parts of polystyrene and 15.8 parts of ABS (example 1, 0042-0044).
Claim 13: Lee discloses a molded article [0063].
Lee is silent with respect to the properties of the article. However, the combination of teachings from Lee and Hahn have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that components b) and c) are different materials, the argument is not persuasive because 1) each claim should be given a broadest reasonable interpretation and 2) it is improper to read a limitation of the specification into the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763